Case: 20-40149     Document: 00515674937         Page: 1     Date Filed: 12/15/2020




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  December 15, 2020
                                  No. 20-40149
                                                                     Lyle W. Cayce
                                                                          Clerk

   Alfredo Lozano Mares,

                                                           Plaintiff—Appellant,

                                       versus

   Cameron County Sheriff Omar Lucio, Individually and
   in his Official Capacity; Abel Gomez, Individual and in
   his Official Capacity,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 1:19-CV-61


   Before Barksdale, Southwick, and Graves, Circuit Judges.
   Per Curiam:*
          AFFIRMED. See 5th Circuit Rule 47.6.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.